DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Response to Amendment
As a result of the Amendment filed on RCE, claims 1-18 are pending. Claim 1 is amended.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose a touch substrate comprising the combination of:

wherein, in the extension direction of the second touch signal lines, the second touch signal lines corresponding to different touch electrodes are disconnected from each other, 
wherein, for each of the plurality of touch electrodes, an orthographic projection of a corresponding first touch signal line on a touch electrode intersects with an orthographic projection of a corresponding second touch line on the touch electrode.

As argued by Applicant, the previously cited references of Li (US 2017/030822 A1) and Du (US 2016/0291722 A1) do not teach the particular relational and structural aspects of claim 1.  Specifically, while Li teaches a plurality of touch electrodes, touch signal lines, and via holes, it does not provide the connection aspect of “wherein each of the plurality of touch electrodes is connected with a corresponding first touch signal line via a first via hole and is connected with a corresponding second touch signal line via a second via hole” since the cited touch control electrode line 233 and force sensing lead line 234 are directed towards different types of electrodes (Applicant remarks at pgs. 6-7). Next, Li does not teach the negative limitation of “wherein, in the extension direction of the second touch signal lines, the second touch signal lines corresponding to different touch electrodes are disconnected from each other” since the continuous force sensing lead lines 234 cannot be used to read upon the disconnected aspect (Applicant remarks at pg. 8-9). Furthermore, Li does not teach the feature of “for each of the plurality of touch electrodes, an orthographic projection of a corresponding first touch signal line on a touch electrode intersects with an orthographic projection of a corresponding second touch line on the touch electrode”, because the cited Figs. 2-3 of Li the force sensing lead line and touch 
Du also does not teach the above asserted elements in such a way to combine with Li to read upon the claimed invention. The remaining references are cited on the PTO-892 for their relevance to the Field of the Invention but also do not cure the deficiencies of Li and Du above. The reasoning for this is because there is no teaching, suggestion or motivation to fully modify the prior art to arrive the claimed invention for each of the features of (1) “wherein each of the plurality of touch electrodes is connected with a corresponding first touch signal line via a first via hole and is connected with a corresponding second touch signal line via a second via hole”, (2) “wherein, in the extension direction of the second touch signal lines, the second touch signal lines corresponding to different touch electrodes are disconnected from each other”, and (3) “wherein, for each of the plurality of touch electrodes, an orthographic projection of a corresponding first touch signal line on a touch electrode intersects with an orthographic projection of a corresponding second touch line on the touch electrode.”
As such, claim 1 is free of and unobvious over the prior art and is allowed. The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626